UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1609


ESTHER KINOBE MPUNGU NAKAGIRI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 27, 2015              Decided:   March 20, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.  Joyce R. Branda, Acting Assistant
Attorney General, Jennifer L. Lightbody, Senior Litigation
Counsel, Andrea N. Gevas, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Esther       Kinobe    Mpungu   Nakagiri,        a    native       and     citizen    of

Uganda,      petitions       for   review    of   an       order    of     the    Board     of

Immigration        Appeals    (“Board”)      dismissing       her    appeal        from    the

immigration judge’s order denying her motion to reopen.                             We have

thoroughly reviewed the record, including the relevant orders,

Nakagiri’s affidavit, and the various supporting exhibits, and

conclude that the Board did not abuse its discretion.                               See INS

v. Doherty, 502 U.S. 314, 323–24 (1992); Mosere v. Mukasey, 552

F.3d 397, 400 (4th Cir. 2009); Barry v. Gonzales, 445 F.3d 741,

747 (4th Cir. 2006); see also 8 C.F.R. § 1003.23(b)(3) (2014).

Further, we lack jurisdiction to review the Board’s decision not

to sua sponte reopen Nakagiri’s removal proceedings.                                Mosere,

552   F.3d    at    400–01.        Accordingly,     we      deny    the     petition       for

review for the reasons stated by the Board.                        See In re: Nakagiri

(B.I.A. May 22, 2014).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this      court    and   argument         would    not    aid     the

decisional process.

                                                                         PETITION DENIED




                                            2